DETAILED ACTION
This Office Action is with regard to the most recent papers filed 1/12/2022.

Response to Arguments
As an initial note, this application is with a new Examiner.
Applicant’s arguments with respect to claim(s) 1-4, 7-8, 11-12, 14-18, 20, 22, and 24-26 have been considered but are moot based on the new grounds of rejection necessitated by the amendments to the instant claims.
As noted below, the instant claims include many recitations of intended use and broad recitations that should be clarified.  Examples include:
“a time slot,”  (e.g. claim 1) which does not denote (except in the case of claim 15) any limitations with regard to the time slot, where such a slot could be the entire duration of the operation of the system.  As noted below, providing different time slots and a periodicity for the transmission would overcome this interpretation;
“such that” (e.g. claim 1) denotes an intended result/use of a component, where lacking specific detail of how such is statement is implemented would have a questionable patentable weight.  For example, “such that an arrival time…is guaranteed via the time slot ensuring that the correlated data are fresh” does not provide how the guarantee is enforced or how the system specifically ensures that data is fresh;
“ensuring that the correlated data are fresh and eliminating timing uncertainty of the correlated data” (claim 7) does not provide for how such functions are realized.  In fact, claim 7 would only require that there is no intermediate processing not needed for the transmission of the data that would cause delays (processing that would be for transmission would be part of “the time needed for transfer;” etc.
Further, the rejections below have also been simplified in view of the above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-12, 14, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0163178 (Sidle) in view of US 2014/0281130 (Ellerbrock) and US 2012/0016623 (Hayner).
With regard to claim 1, Sidle discloses a sensor data acquisition system for an aircraft, comprising: 
a plurality of sensors co-located onboard the aircraft and adapted to measure one or more aircraft-related parameters (Sidle: Figure 8 and Paragraphs [0018] to [0019]); 
a sensor interface co-located with each of the plurality of sensors (Sidle: Figure 8 and Paragraph [0110]); 
a plurality of subsystems located distally from the sensor interface, wherein each of the plurality of subsystems is adapted to receive data independently, simultaneously, and in real time via the sensor interface in the time slot (Sidle: Figure 8 and Paragraph [0110].  It is noted that the term “time slot” does not actually present what constitutes such a time slot.  The slot, as presented, could refer to any period of time, including during an operation time (any time the device on on).  For clarity, it is recommended that Applicant amend the instant claim to present what constitutes such a time slot, such as providing a plurality of time slots, with recitations that would provide that the time slots are repeated periodically such that the transmission occurs during a first time slot of the plurality (thus providing that there are one or more periodic time slots where the sensors are not transmitting); and
a plurality of direct communication pathways configured to provide unshared communication paths that extend between each of the respective plurality of subsystems and the sensor interface, such that an arrival time of data transferred to each of the plurality of subsystems is guaranteed via the time slot ensuring that the data are fresh (Sidle: Figure 8.  Different paths are provided.  It is noted that the instant claim provides “such that” to describe the guarantee, where this appears to be an intended results of the pathways with no detail of how this is achieved or enforced other than the presence of the communication pathways, and thus has questionable patentable weight.  Further, it is noted that the disclosure of Sidle does not provide that any data is received while not being fresh (where Sidle presents the need for real-time or near real-time processing (Sidle: Paragraph [0002]).).
Sidle fails to disclose, but Ellerbrock teaches the sensor interface comprises a communication bus having a plurality of nodes to transmit correlated data simultaneously from the plurality of sensors in a time slot (Ellerbrock: Paragraphs [0026] to [0028] and [0065]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a communication bus, such as the bus of Ellerbrock, in the system of Sidle to ensure speedy transfer of data according to well-established technologies.
Sidle fails to teach, but Hayner teaches:
wherein the sensor interface is configured to correlate data from redundant sensors and that the data is correlated data (Hayner: Paragraph [0004] and Figure 3.  Redundant sensors are provided, where the data may be correlated and/or validated, where such correlated/validated data is transmitted.).

With regard to claim 2, Sidle fails to teach, but Ellerbrock teaches that each of the plurality of nodes of the sensor interface comprises a serial peripheral interface bus for communicatively coupling with every subsystem of the plurality of subsystems, respectively, for independently communicating with each of the plurality of subsystems (Ellerbrock: Paragraphs [0028] and [0032]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a communication bus, such as the bus of Ellerbrock, in the system of Sidle to ensure speedy transfer of data according to well-established technologies.

With regard to claim 3, Sidle teaches that the plurality of subsystems are selected from the group comprising a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigational subsystem (Sidle: Paragraph [0041].  At least a navigation system may be present, which receives information from navigation sensors.).

With regard to claim 4, Sidle teaches that the plurality of sensors includes sensors selected from the group comprising a light sensor, a position sensor, a velocity sensor, an acceleration sensor, a temperature sensor, a humidity sensor, a pressure sensor, and a fluid-level sensor (Sidle: Paragraphs [0019], [0033], and [0050].  Sidle discloses at least position sensors, acceleration sensors, temperature sensors, humidity sensors, and pressure sensors.).

With regard to claim 7, Sidle teaches that an arrival time of correlated data transferred to any of the plurality of subsystems is solely the time needed for data transfer from the sensor interface ensuring that the correlated data are fresh and eliminating timing uncertainty of the correlated data (Sidle: Figure 8.  Between the sensors and processors, the figure only shows the communication components, where no delays appear to be introduced during communications.).

With regard to claim 22, Sidle teaches that the plurality of direct communication pathways comprise a plurality of communication wires that independently connect the sensor interface with every one of the plurality of subsystems, respectively (Sidle: Figure 8 and Paragraph [0110]).

With regard to claims 8, 11, 13, and 24, the instant claims are similar to claims 1, 4, 3, and 22, and are rejected for similar reasons.

With regard to claim 14, Sidle in view of Hayner teaches providing data from the plurality of sensors to a plurality of channels of embedded control for maintaining independence and reducing latency (Sidle: Figure 8 and Hayner: Figure 3.  The information from the sensors in Sidle in view of Hayner are provided to different channels.  The language “for maintaining independent and reducing latency” appears to be a statement of intended use of the different channels.  It is noted that Sidle does not appear to provide that the communication paths, themselves, interfere or cause delays, and thus would be fully capable of meeting the statement of intended use.).


Claim Rejections - 35 USC § 103
Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidle in view of Ellerbrock, Hayner, and US 2014/0365702 (refd).
With regard to claim 15, the instant claim is similar to claim 1, and is rejected for similar reasons.  Further, Sidle fails to disclose expressly:
a second plurality of sensors co-located in a second location, distal from the first location, for measuring a plurality of parameters respectively; a second remote sensor interface co-located in the second location with the second plurality of sensors, the second remote sensor interface being adapted to transmit sensor data from each of the second plurality of sensors; and a second plurality of unshared communication pathways wired directly between the second remote sensor interface and the plurality of subsystems, wherein the sensor data is received from the second remote sensor interface simultaneously such that access to sensor data may not be delayed (Ellerbrock: Paragraphs [0026]-[0028] and [0032] and Hayner: Paragraph [0011].  Hayner presents a multi-sensor package with correlation/validation functions, while Ellerbrock provides different sensors for different locations on a vehicle.  In the combination of Sidle, Ellerbrock, and Hayner, the redundant sensor packages of Hayner would replace individual sensors in different locations, thus providing different plurality of sensors for measuring different parameters (such as those provided in Sidle (Sidle: Paragraph [0019], [0033], and [0050]).  It is noted that “such that access to sensor data may not be delayed” fails to provide any technical details of how such occurs, and appears to be merely a statement of an intended use of the pathways.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to provide second sensors, interfaces, and pathways between the interface and the subsystems to allow the validation/correlation functions of Hayner to be fully realized with different sensors that would be typically implemented in an aircraft.
Sidle fails to teach, but refd teaches that transmitting and receiving from the second remote sensor interface to the subsystems is independently in a second time slot different from the first time slot (refd: Paragraph [0004].  Time division multiplexing provides different timeslots to allow pathways between components to be unshared during the timeslot, such that transmissions involving one component (e.g. first sensor interface) would not interfere with transmissions of a second component (e.g. second sensor interface).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize time division multiplexing, such as in refd, for transmissions between different sets of sensors, such as in Hayner, in the system of Sidle to provide efficient scheduling between the sensor packages and the subsystems, thus reducing the likelihood of collisions and other transmission problems that may compromise the sensor data (e.g. avoiding dropped data, corrupted data, and delayed data.).

With regard to claim 16, Sidle in view of Hayner teaches wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors (Hayner: Paragraph [0011] and Figure 2.  The multi-sensor device has power and an interface for providing the data.).

With regard to claim 17, Sidle in view of Hayner teaches wherein the signal processing circuitry of the first enclosure comprises circuitry for excitation of the first plurality of sensors and for receiving feedback from the first plurality of sensors (Hayner: Paragraph [0011] and Figure 2.  The sensors are provided power to function, and thus some circuitry for excitation is provided, and data is received, and thus some form of feedback (sensor readings) is received.).

With regard to claim 18, Sidle in view of Hayner teaches a first plurality of wires configured to communicatively couple the first remote sensor interface with the first plurality of sensors, respectively; and a second plurality of wires configured to communicatively couple the second remote sensor interface with the second plurality of sensors, respectively (Hayner: Figure 2 and Paragraph [0014].  Each multi-sensor device would provide the necessary wires for connecting to the corresponding sensors.).

With regard to claim 20, the instant claim is similar to claim 14, and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidle in view of Ellerbrock and Hayner, and further in view of US 2015/0042321 (Yazdani) and US 2016/0214730 (Nouhaud).
With regard to claim 25, Sidle teaches that the plurality of subsystems comprise a flight control subsystem, a FADEC subsystem, and a navigational subsystem (Sidle: Paragraph [0041]).  
Sidle fails to teach, but Yazdani teaches: 
the first plurality of sensors comprise a pair of rotary-variable-differential transformers co-located at a control wheel for sensing a position of the control wheel in duplicate (Yadani: Figure 4A and Paragraph [0060]; and
the first remote sensor interface is co-located at the control wheel (Yazdani: Figure 4A and Paragraph [0060]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include a RVDT sensor assembly co-located at the wheel to allow for the sensing of the position of the wheel, thus providing the redundancy of Sidle in view of Ellerbrock and Hayner for another known aircraft system.
Sidle fails to teach, but Nouhaud teaches that the second plurality of sensors comprise a plurality of throttle-lever angle sensors co-located at a throttle lever for sensing a position of the throttle lever; the second remote sensor interface is co-located at the throttle lever (Nouhaud: Paragraphs [0051] and [0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to include a throttle lever sensor assembly co-located at the lever to allow for the sensing of the position of the lever, thus providing the redundancy of Sidle in view of Ellerbrock and Hayner for another known aircraft system.

Claim Rejections - 35 USC § 103
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidle in view of Ellerbrock and Hayner, and further in view of US 2012/0176124 (Szulyk).
With regard to claim 26, Sidle fails to teach, but Szulyk teaches wherein a number of the first plurality of wires exceeds a number of the first plurality of unshared communication pathways wired directly between the first remote sensor interface and the plurality of subsystems Szulyk: Paragraph [0003]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a number of the first plurality of wires exceed a number of the first plurality of unshared communication pathways to provide for less wires as this would be a design choice in hardware implementations, where the instant claim fails to provide any functionality realized by these numbers.  For clarity, it is recommended that specific functionality be provided with regard to the relative numbers of wires.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444